Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sun Hee Lehmann on Feb. 18, 2021.
The application has been amended as follows.

In the second line of claim 13, the word “that” has been deleted.
Claims 15 and 16 have been cancelled.
In the first line of claim 18, the word “copolymer” has been replaced with “method”.
Claims 1, 12, and 19 have been replaced with the following.

Claim 1.	A copolymer prepared by the reaction of:
	(A)	10-89 mol % of an unactivated olefin;
	(B)	10-89 mol % of an activated olefin; and

	wherein the total mol % is 100 mol %;
	wherein the copolymer comprises a plurality of pendant hydroxyl groups; and
	wherein the weight average molecular weight (Mw) is from about 84,000 to about 2,000,000.

Claim 12.	A method of forming a copolymer having a backbone of olefin-acrylate with pendant hydroxyl functionality comprising the steps of:
	(1)	pre-complexing a first amount of an activated olefin and a Lewis acid to form a pre-complex;
	(2)	adding the pre-complex to a solution of (i) an unactivated olefin, (ii) a second amount of the activated olefin, and (iii) a hydroxyl functional unactivated olefin in (iv) a solvent to form a mixture; and 
	(3) 	polymerizing the mixture in a temperature range of -78 °C to 100 °C;
	wherein the first amount of the activated olefin is an equimolar amount of the activated olefin with the Lewis acid, and the second amount of the activated olefin is the rest of the molar amount of the activated olefin;
wherein the amount of Lewis acid ranges from about 1 to about 99 mol % of the activated olefin;
wherein the copolymer is the reaction product of:
	(A)	10-89 mol % of an unactivated olefin;
	(B)	10-89 mol % of an activated olefin; and
	(C)	1-50 mol % of a hydroxyl functional unactivated olefin selected from the group consisting of allyl alcohol, 3-buten-1-ol, 4-penten-1-ol, 5-hexen-1-ol, 9-decen-1-ol, 10-undecen-1-ol, and mixtures thereof;
	wherein the total mol % is 100 mol %;
	wherein the copolymer comprises a plurality of pendant hydroxyl groups; and
	wherein the weight average molecular weight (Mw) is from about 84,000 to about 2,000,000.

Claim 19.	A pressure sensitive hot melt adhesive comprising:
	(i)	a copolymer prepared by the reaction of:
	(A)	10-89 mol % of an unactivated olefin;
	(B)	10-89 mol % of an activated olefin; and
	(C)	1-50 mol % of a hydroxyl functional unactivated olefin selected from the group consisting of allyl alcohol, 3-buten-1-ol, 4-penten-1-ol, 5-hexen-1-ol, 9-decen-1-ol, 10-undecen-1-ol, and mixtures thereof;
	wherein the total mol % is 100 mol %;
	wherein the copolymer comprises a plurality of pendant hydroxyl groups; and
	wherein the weight average molecular weight (Mw) is from about 84,000 to about 2,000,000; and
	(ii)	optionally, tackifier, plasticizer, antioxidant, inorganic fillers, desiccants, and/or adhesion promoters;
wherein the pressure sensitive hot melt adhesive is optically clear.
	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over Japanese Patent Application Laid-Open Publication No. 2005-060440 A to Inukai. Inukai describes a copolymer of vinyl cyclohexane, butyl acrylate, and hydroxyethyl acrylate. Inukai does not describe the presently recited hydroxyl functional unactivated olefins.
Several claims were previously rejected over US Patent Application Publication No. 2010/0160561 A1 to Coca. Coca describes a copolymer of 1-octene, butyl acrylate, and hydroxyethyl acrylate. Coca does not describe the presently recited hydroxyl functional unactivated olefins.
Several claims were previously rejected over US Patent Application Publication No. 2007/0009740 A1 to Burgman describes copolymers of 1-octene, butyl acrylate, and hydroxyethyl acrylate. Burgman does not describe the presently recited hydroxyl functional unactivated olefins or the presently recited molecular weight.
The following references are noted.
US Patent Application Publication No. 2005/0143537 A1 to Liu describes a copolymer of ethylene, n-butyl acrylate, and hydroxyethyl acrylate (see Example 2 in ¶ [0051]). Liu does not disclose the presently recited molecular weight.
US Patent No. 4,855,363 to Moteki describes a copolymer of ethylene, methyl methacrylate, and allyl alcohol (see Copolymer II-b-6 in Table 8 in col. 20). Moteki presently recited molecular weight.
The examiner is unaware of any prior art that describes or suggests the claimed copolymers. Claims 12-14 and 17-20 have been rejoined. Claims 1, 4-14, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764